DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Rejections 

Claims 1-25 were indicated as allowable in the previous office action dated 05/25/2021. However, on further review, search, and consideration, the following rejections are made. Any inconvenience caused to the applicants is sincerely regretted. 

Specification

Paragraph 0065 states that the graphite container 110 comprises a glass cylindrical container, but also states that the fluid receptacle in the graphite container 110 allows electrolyte 115 to pass through. Fig. 1 (a) shows that the electrolyte 115 is outside the graphite container 110. It is unclear how a glass container can allow electrolyte 115 to pass through. Further, the receptacle has not been assigned a number in Fig. 1 (a), and it is unclear if the receptacle is same as or different from the graphite container 110. Further, it is unclear if the “fluid receptacle” recited in paragraph 0065 of the specification is same as or different from the “receptacle” recited in claim 7.


Drawings

	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “receptacle” in claims 7 and 20, and the feature “membrane section” recited in claims 8, 9, and 21 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections 

Claims 8, 17, and 21 are objected to because of the following informalities: Appropriate correction is required.



Regarding claim 17, “the potential difference between the working electrode and counter electrode provide a current” should be amended to -- the potential difference between the working electrode and counter electrode provides a current --. 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 7- 9, 13, 20, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 2, the meaning of the term “flow characteristics” is unclear, because there is no guidance in the disclosure, the prior art, and the dictionaries about its meaning. 

Regarding claims 7 and 20, while the claim recites that the working electrode comprises a receptacle, it appears from Fig. 1 (a) that the working electrode 125 is smaller than the receptacle 110. It is unclear how the smaller working electrode can comprise a larger receptacle.

Regarding claims 8 and 21, it is unclear if the term “membrane section” is same as or different from the term “membrane.” 

Further, paragraph 0015 of the specification states that the membrane section retains the GO and graphite particles within the working electrode receptacle. It is unclear if the membrane section (or membrane?) surrounds the working electrode or the receptacle.

Regarding claim 9, there does not appear to be any antecedent basis for the claim term "the membrane section." 

Further, it is unclear if the term “pore size” means average pore size or maximum pore size.

Regarding claim 13, it is unclear if the term “ion components” means just ions, or it has a different meaning.

Claim 3 is rejected, because it depends from the rejected claim 2. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an agitation arrangement” in claim 18.



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12-14, 16, 18, 19, 24, and 25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US pre-grant patent publication no. 2013/0161199 (hereinafter called Li).

 Regarding claims 1-4, Li discloses a method of producing graphene oxide comprising: locating graphite particles within an electrochemical cell 100 having a working electrode 102, counter electrode 104, and an electrolyte 106, the working electrode 102 being positioned within the electrolyte 106 to contact at least a portion of the graphite particles (see Fig. 1 and paragraphs 0037 and 0038). Li further discloses that the electrolyte 106 can include hydrogen bromide, hydrochloric acid, or sulfuric acid (see paragraph 0040), thus teaching that the electrolyte 106 is an aqueous acid electrolyte. Li further discloses that the method comprises agitating the graphite particles within the electrolyte 106 by stirring the electrolyte 106 using a rotor 110 (see Fig. 1 and paragraph 0043). Li further discloses that the method comprises applying a potential difference between the working electrode 102 and counter electrode 104, thereby resulting in electrochemical exfoliation and oxidation of the graphite particles to produce graphene oxide (see paragraphs 0037, 0038, and 0041).   

Regarding claims 18 and 19, Li discloses an apparatus for producing graphene oxide by electrochemical exfoliation of graphite particles, the apparatus including: a fluid housing 108 configured to house an aqueous acid electrolyte 106 locating graphite particles within an electrochemical cell 100 having a working electrode 102 positioned within the electrolyte 106 and configured to engage graphite particles located in the apparatus, counter electrode 104 separated from the working electrode and graphite particles, and an electrolyte 106 (see Fig. 1 and paragraphs 0037 and 0038). Li further discloses voltage supply 114 (reads on a potentiostat) for creating a potential difference between the working electrode 102 and counter electrode 104 (see Fig. 1 and paragraph 0041); and a rotor 110 (reads on -4-Attorney Docket No.: 941901-1450a mechanical 

Li further discloses that the electrolyte 106 can include hydrogen bromide, hydrochloric acid, or sulfuric acid (see paragraph 0040), thus teaching that the electrolyte 106 is an aqueous acid electrolyte.

Regarding claims 12 and 24, Li further discloses that the counter electrode comprises graphite (a conductive body) (see paragraphs 0037 and 0039), or a metal (see paragraph 0037).  

Regarding claim 13, Li further discloses that the aqueous acidic electrolyte includes ion components which facilitate the -3-Attorney Docket No.: 941901-1450 intercalation of graphite layers of the graphite particles (see paragraph 0041).

Regarding claims 14 and 25, Li discloses that the electrolyte 106 includes sulfuric acid (see paragraph 0040).  

Regarding claim 16, Li further discloses that the graphite particles comprise graphite flakes (see paragraph 0009).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2013/0161199 (hereinafter called Li), as shown for claim 1 above, and further in view of Chinese patent application publication no. CN 104003375 (hereinafter called Shen), and Japanese patent application publication no. JP 2000106182 (hereinafter called Fakuda).

Li does not disclose that agitation of the-2-Attorney Docket No.: 941901-1450 graphite particles within the electrolyte creates a flow velocity in the electrolyte of at least 0.1 m/s, and a graphite slurry vortex.  

Shen teaches that agitation of-2-Attorney Docket No.: 941901-1450 graphite particles in a solution with a high speed rotating rotor generates high velocity gradient and high shearing force resulting in exfoliation of graphite (see 

Fakuda teaches that a stirrer 40 provided to stir graphite particles generates peripheral velocity at the tip of a stirring blade 41 in the range of 250 to 20000 cm / min (same as 0.04 m/s to 3.33 m/s) (see page 10, 4th paragraph), thus teaching that there would have been reasonable expectation of success for achieving the claimed range of velocity.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Li by agitating the-2-Attorney Docket No.: 941901-1450 graphite particles within the electrolyte so as to create a flow velocity in the electrolyte suitable for exfoliation of graphite by routine experimentation around the ranges known in the art. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).
	
Claims 7-9, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2013/0161199 (hereinafter called Li), as shown for claims 1 and 18 above, and further in view of Russian patent application publication no. RU 2305071 (hereinafter called Khanin).	

Regarding claims 7, 8, 20, and 21, Li does not disclose that the working electrode comprises a receptacle or a membrane within which the graphite particles are located, retained and separated from the counter electrode within the electrochemical cell.  

Khanin teaches that in an electrochemical device for water treatment, a bag 16 comprising a diaphragm (reads on a membrane) mounted on a graphite anode 8 serves to retain particles of the graphite anode destroyed during electrolysis (see page 5, 4th paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method and apparatus taught by Li by attaching a receptacle comprising a membrane to the working electrode as taught by Li. The person with ordinary skill in the art would have been motivated to make this modification, because it was known in the art that a receptacle attached to a graphite electrode serves to retain graphite particles as taught by Khanin for example.
   
Regarding claim 9, since the purpose of the membrane used in the modified method above is to retain graphite particles, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by using a membrane whose pore size is smaller than the size of the graphite particles which need to be retained. 

Claims 10, 11, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2013/0161199 (hereinafter called Li), as shown for claims 1 and 18 above, and further in view of US pre-grant patent publication no. 2014/0061059 (hereinafter called Dryfe). 

While Li teaches use of a conductive metal anode, Li does not disclose that the working electrode includes a conductive metal mesh.  

Dryfe teaches use of a platinum mesh as the positive electrode (see paragraph 0067).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method and apparatus taught by Li by substituting the metal electrode taught by Li with the platinum mesh electrode taught by Dryfe. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2013/0161199 (hereinafter called Li), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2018/0282164 (hereinafter called Abdelkader).

Li does not disclose that the graphite particles have an average particle size of from 10 µm to 25 mm.  

Abdelkader teaches that the minimum lateral dimensions of the graphite flakes are most preferably at least 1 micron, and the maximum lateral dimensions of the graphite flakes are 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Li by determining by routine experimentation suitable size of graphite particles around the ranges taught by Abdelkader. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).
	

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2013/0161199 (hereinafter called Li), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2017/0314141 (hereinafter called Xu).

Li does not disclose that the potential difference between the working electrode and counter electrode provide a current of at least 1 A therebetween.  

Xu teaches that the potential difference between the working electrode and counter electrode provide a current of 1 to 30 A/cm2 (see paragraph 0038).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Li by determining by routine experimentation suitable current around the ranges taught by Xu. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795